         Case 1:19-cr-00356-RDM Document 30 Filed 03/19/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :

                                    :
              v.                                  1:19-cr-356 (RDM)
                                    :

DAVID HARRIS                        :



    SUPPLEMENT TO EMERGENCY MOTION FOR RELEASE FROM CUSTODY

       DAVID HARRIS, by and through undersigned counsel, respectfully supplements his

Motion, ECF 28 with the attached declaration.




                                           Respectfully submitted,

                                           A. J. KRAMER
                                           FEDERAL PUBLIC DEFENDER

                                                  /s/
                                           _____________________________
                                           EUGENE OHM
                                           Assistant Federal Public Defender
                                           625 Indiana Avenue, N.W., Suite 550
                                           Washington, D.C. 20004
                                           (202) 208-7500
                                 Document 30 Filed410        730 2 of 2
                                                      -706-0Page                                   p. 1
                   Office of Research
          Case 1:19-cr-00356-RDM                   03/19/20




                            UNITED STATES DISTRICT COURT                                             '•,
                            FOR THE DISTRICT OF COLUMBIA                                                   t



UNITED STATES OF AMERICA:


               v.                                      l:19-cr-356 (RDM)


DAVID HARRIS


                           DECLARATION OF DR. CHRIS KRAFT

Under 28 U.S.C. § 1746, I, Dr. Chris Kraft, state the following:

   I. I am the Director of Clinical Services, Sex and Gender Clinic and Instructor of Psychiatly
      and Behavioral Sciences at the School of Medicine at Johns Hopkins University.
   2. I am a clinical psychologist with ru1 expertise in Sexual Disorders and Dysftmctions.
   3. I am on faculty in the Psychological and Brain Sciences Department at Johns Hopkins
      University.
   4. I was retained by the Federal Public Defender of the District of Columbia to conduct a
      psychosexual evaluation of Mr. David Harris.
   5. I have met with Mr. Harris three times during which I interviewed and evaluated him for
      risk of recidivism.
   6. I have reviewed the discovery provided by the government to the defense in this case.
   7. From my evaluation, I conclude that Mr. Harris has no sexual, psychological or mental
      health diagnosis that makes him in any sort of risk. I further conclude that Mr. Harris
      presents minimal, if not zero risk.
   8. I found that Mr. HaITis meets no criteria of recidivism risk.

    I so declare, under penalty of perjury, that the foregoing is true and correct.

    Executed on: March 19, 2020
